Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance              
        Claims 1, 3-14, 16 and 18-20 are allowed. 
1.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach the step of supporting a second lateral side edge of the blade, opposite to the first lateral side edge, during said rotating with a second lateral side support; monitoring, with a third sensor, a third level of force exerted against the second lateral side support; and wherein said dynamically controlling is further defined as dynamically controlling, with the computing device having one or more processors, the band saw machine during said moving in response to all of the first level of force and the second level of force and the third level of force, in combination with other limitations set forth in claim 1.  

             Regarding claim 1, Chiao (2018/0169776), Myrfiled (2015/0158/097), Jeng et al. (2015/002660) and Rudolph et al. (2011/0296971 A1) alone or in combination thereof, as set forth in the Non-Final Rejection mailed on 03/09/2022, fail to teach the above-mentioned limitations in combination with other limitations set forth in claim 1. It should be noted that applicant’s argument is persuasive and the magnets (40 sub 11 and 40 sub 12; Figs. 1-3 and paragraphs 0043-0044) in Rudolph et al. (2011/0296971 A1) are not a third force sensor as stated in the item 4 of the Non-Final Rejection mailed on 03/09/2022. 

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1. 
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
2.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   May 16, 2022